Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 1 of 7




                      EXHIBIT 1
                   Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 2 of 7




From: Nathan Allen
Sent: Wednesday, May 06, 2020 5:07 PM
To: Pham, Alexander
Subject: Documents
Attachments: Info for Plaintiffs' Initial Discovery Requests.docx; Dorm Measurments.xlsx

Here you go. Maintenance will do the diagonal measurements first thing on the morning. Also, our legal said
to not submit the floor plans and if there's any pushback, I'll have to notify them. As a point of reference, all
the dorms begin bunk numbers on the upper right corner or the dorm.

Ex. A dorm

50 thru 37
26 thru 36
25 thru 17
1 thru 16



Nathan (Nate) Allen
Facility Administrator, GEO Secure Services

The GEO Group, Inc. ®
Mesa Verde ICE Processing Center
425 Golden State Ave
Bakersfield, CA 93301

Tel:                Mobile:
Fax:



www.geogroup.com

This email and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to which
they are addressed. If you are not the intended recipient or the person responsible for delivering the email to the intended recipient,
be advised that you have received this email in error and that any use, dissemination, forwarding, printing or copying of this email is
strictly prohibited. If you have received this email in error, please immediately notify by replying to this email.
          Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 3 of 7




                       PLAINTIFFS’ INITIAL DISCOVERY REQUESTS

                           Zepeda Rivas v. Jennings, No. 3:30-cv-02731

INTERROGATORIES

  1. Provide descriptions of all housing units housing ICE detainees in Yuba County Jail and Mesa
     Verde Detention Facility, including the following information for each. In lieu of written response
     to any subpart, you may provide plans, or drawings that provide all of the information requested
     (see Document Request No. 1):

         a. Facility: Mesa Verde ICE Processing Center

         b. Name of unit: Dorms A, B, C, & D

         c. Type of units: 100 bed dorms (50 bunk beds).

         d. Dimensions (width x length x height in feet):
            A – 59.6 x 95 x 9.9
            B – 60.3 x 88.4 x 9.9
            C – 60.5 x 96.1 x 9.9
            D – 60.3 x 88.9 x 9.9

         e. If the housing unit contains more than one bed, how far apart are the beds, (if the distances
            vary, all distances should be provided)? Attached

         f. Where bunk beds are used, what is the vertical distance between the bunks?

             Distance between bottom/top platforms is: 49”

  2. Provide information or documents sufficient to show the total number of shower-rooms and
     bathrooms, and the number of shower-rooms and bathrooms per unit/pod, accessible to ICE
     detainees in, respectively, Yuba County Jail and Mesa Verde Detention Facility. For each shower-
     room or bathroom, indicate the dimensions of such room and the distance between (1) showers (2)
     sinks and (3) toilets.

     A-Dorm:
           Number of bathrooms: 2
           Number of sinks: 7
                 Distance between each sink: 24”
           Number of toilets: 5
                 Distance between each toilet (stalls): 36”
           Number of showers: 5
                 Distance between each shower (stalls): 36”
           ADA bathroom dimensions (single toilet/sink/shower): 2
                 #1 – total dimensions: 85 sq. ft
                 #2 – totals dimensions: 85 sq. ft
     B-Dorm:
           Number of bathrooms: 2
        Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 4 of 7

         Number of sinks: 7
               Distance between each sink: 24”
         Number of toilets: 5
               Distance between each toilet: 36”
         Number of showers: 5
               Distance between each shower: 36”
         ADA bathroom dimensions (1): 85 sq. ft.
   C-Dorm:
         Number of bathrooms: 2
         Number of sinks: 7
               Distance between each sink: 24”
         Number of toilets: 5
               Distance between each toilet: 29”
         Number of showers: 5
               Distance between each shower: 31”
   D-Dorm:
         Number of bathrooms: 2
         Number of sinks: 7
               Distance between each sink: 24”
         Number of toilets: 5
               Distance between each toilet: 29”
         Number of showers: 5
               Distance between each shower: 31”

3. Provide the name (or other identifying information) and dimensions of each recreation area used
   by ICE detainees:

           Small yard: 4176 sq ft
           Main yard: 27,493 sq. ft

4. State how many dining rooms serving ICE detainees are currently operating in, respectively, Yuba
   County Jail and Mesa Verde Detention Facility. For each dining room serving ICE detainees, state
   the number of residents that occupy each room at one time, whether seats are fixed or moveable,
   and, if fixed, the distance between seats and, if moveable, the number of seats per table and the
   dimensions of each table.
           The facility has two dining halls, one on each floor, and the first floor dining hall is used
           for meal services for all four dorms (80 detainee occupancy). Each dorm has their own
           period.
           18 – Four-stool tables (fixed)
                   Distance between seats edge to edge: 32”
                   Center to center: 38”
           2 – Three-stool tables (two spaces for wheelchair access or removable chairs)
                   Distance between seats edge to edge: 32”
                   Center to center: 38”:

5. Please provide an explanation of whether it is feasible for ICE to stagger meal times for ICE
   detainees in the two facilities and, if so, how many additional shifts can be accommodated at
   each facility. If defendants contend that staggering meal times is not feasible, please explain
   why not.

   Dorms attend meals individually.
          Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 5 of 7


DOCUMENT REQUESTS

  1. Provide a detailed schematic or layout of (a) the Yuba County Jail and (b) Mesa Verde Detention
     Facility containing the information requested in Interrogatory No. 1.
                              Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 6 of 7


                                                                     A‐dorm
  Bunks       1‐2     2‐3     3‐4     4‐5     5‐6     6‐7     7‐8              8‐9    9‐10    10‐11   11‐12   12‐13   13‐14   14‐15   15‐16
Edge‐edge     71      35      36      38      37      38      37               37      38      37      38      34      38      36      37
Diag (e‐e)

  Bunks      17‐18   18‐19   19‐20   20‐21   21‐22   22‐23   23‐24            24‐25
Edge‐edge     38      90      94      38      37      50      40               39
Diag (e‐e)

  Bunks      26‐27   27‐28   28‐29   29‐30   30‐31   31‐32   32‐33            33‐34   34‐35   35‐36
Edge‐edge     36      36      36      38      64      37      37               160     38      37
Diag (e‐e)

  Bunks      37‐38   38‐39   39‐40   40‐41   41‐42   42‐43   43‐44            44‐45   45‐46   46‐47   47‐48   48‐49   49‐50
Edge‐edge     68      46      46      41      66      47      61               38      42      43      43      46      44
Diag (e‐e)




                                                             B‐dorm
  Bunks       1‐2     2‐3     3‐4     4‐5     5‐6     6‐7      7‐8             8‐9    9‐10    10‐11   11‐12   12‐13   13‐14
Edge‐edge     38      52      38      43      49      38       64              60      40      52      69      38      52
Diag (e‐e)

  Bunks      15‐16   16‐17   17‐18   18‐19   19‐20   20‐21   21‐22            22‐23   23‐24   24‐25
Edge‐edge     33      42      202     38      38      38      36               36      36      34
Diag (e‐e)

  Bunks      26‐27   27‐28   28‐29   29‐30   30‐31   31‐32   32‐33            33‐34   34‐35
Edge‐edge     37      36      39      79      38      37      90               37      36
Diag (e‐e)

  Bunks      36‐37   37‐38   38‐39   39‐40   40‐41   41‐42   42‐43            43‐44   44‐45   45‐46   46‐47   47‐48   48‐49   49‐50
Edge‐edge     38      37      37      37      37      38      36               35      38      36      38      37      36      36
Diag (e‐e)




                                                             C‐dorm
  Bunks       1‐2     2‐3     3‐4     4‐5     5‐6     6‐7      7‐8             8‐9    9‐10    10‐11   11‐12   12‐13   13‐14
Edge‐edge     37      38      38      38      39      38       36              37      37      38      38      38      38
Diag (e‐e)

  Bunks      15‐16   16‐17   17‐18   18‐19   19‐20   20‐21   21‐22            22‐23   23‐24   24‐25
Edge‐edge     42      61      37      38      37      38      73               41      38      36
Diag (e‐e)

  Bunks      26‐27   27‐28   28‐29   29‐30   30‐31   31‐32   32‐33            33‐34   34‐35   35‐36
Edge‐edge     37      35      52      37      38      53      36               35      36      37
Diag (e‐e)
                              Case 3:20-cv-02731-VC Document 833-2 Filed 11/19/20 Page 7 of 7



  Bunks      37‐38   38‐39   39‐40   40‐41   41‐42   42‐43   43‐44    44‐45   45‐46   46‐47   47‐48   48‐49   49‐50
Edge‐edge     70      38      52      42      57      38      57       40      56      39      56      39      61
Diag (e‐e)


                                                             D‐dorm
  Bunks       1‐2     2‐3     3‐4     4‐5     5‐6     6‐7      7‐8     8‐9    9‐10    10‐11   11‐12   12‐13   13‐14
Edge‐edge     65      38      34      47      56      46       45      38      67      47      46      50      62
Diag (e‐e)

  Bunks      15‐16   16‐17   17‐18   18‐19   19‐20   20‐21   21‐22    22‐23   23‐24   24‐25
Edge‐edge     39      35      35      32      74      36      40       30      33      36
Diag (e‐e)

  Bunks      26‐27   27‐28   28‐29   29‐30   30‐31   31‐32   32‐33    33‐34   34‐35
Edge‐edge     56      37      41      38      36      36      36       45      37
Diag (e‐e)

  Bunks      36‐37   37‐38   38‐39   39‐40   40‐41   41‐42   42‐43    43‐44   44‐45   45‐46   46‐47   47‐48   48‐49   49‐50
Edge‐edge     37      38      37      38      37      39      37       39      38      35      37      38      38      60
Diag (e‐e)
